DETAILED ACTION
Status of the Application
1.	Applicant’s Application filed June 11, 2021 is received and entered.
2.	Claims 1 – 9 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1 – 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 6, each of these claims require that the “first pixel group and the second pixel group are arranged in interlacing”.  This recitation appears to be incomplete as it is not clear as to what is “interlacing”.  It appears that Applicant may have been attempting to recite that the first and second pixel groups are “interlaced”.  If this is what Applicant intended, a corresponding amendment is recommended.
Regarding claims 2 – 5 and 7 – 9, these claims are rejected based on their respective dependence from claims 1 and 6.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds (U.S. Pub. 2015/0091851).
Regarding claim 6, Reynolds teaches: a method for driving an E-paper display panel, configured to drive the E-paper display panel to display an image (FIG. 3; paragraphs [0044], [0072]; display device 101, and thus display screen 320, may be an electrowetting device which is a type of E-paper display panel), wherein the image comprises a first frame and a second frame (FIGS. 5A – 5C; paragraph [0078]; images are displayed using a two-frame inversion driving scheme), the method for driving the E-paper display panel comprising:
driving a first pixel group of the E-paper display panel in a first polarity (FIGS. 5A – 5C; paragraphs [0078] – [0083]; during a first frame i, a “first pixel group” includes every pixel driven with a positive [first] polarity.  In FIG. 5A, that is pixels at odd intersections of lines and columns.  In FIG. 5B, that is odd rows of pixels.  In FIG. 5C, that is odd columns of pixels) and driving a second pixel group of the E-paper display panel in a second polarity to display the first frame during a first frame period (FIGS. 5A – 5C; paragraphs [0078] – [0083]; during a first frame i, a “second pixel group” includes every pixel driven with a negative [second] polarity.  In FIG. 5A, that is pixels at even intersections of lines and columns.  In FIG. 5B, that is even rows of pixels.  In FIG. 5C, 
driving the second pixel group of the E-paper display panel in the first polarity to display the second frame during a second frame period (FIGS. 5A – 5C; paragraphs [0078] – [0083]; during a second frame i+1, the “second pixel group” is driven with the positive [first] polarity);
wherein the step of driving the first pixel group of the E-paper display panel in the first polarity and driving the second pixel group of the E-paper display panel in the second polarity to display the first frame during the first frame period comprises:
driving the E-paper display panel to display the first frame according to a first polarity array during the first frame period (FIGS. 5A – 5C; frame i of each of FIGS. 5A – 5C constitutes a “first polarity array” of an inversion driving scheme),
wherein pixels of the first polarity array comprise the first polarity and the second polarity (FIGS. 5A – 5C; as illustrated, each “first polarity array” includes both a positive [first] polarity and a second [negative] polarity).
Regarding claim 7, Reynolds teaches: wherein the step of driving the second pixel group of the E-paper display panel in the first polarity to display the second frame during the second frame period comprises: driving the E-paper display panel to display the second frame according to a second polarity array during the second frame period (FIGS. 5A – 5C; frame i+1 of each of FIGS. 5A – 5C constitutes a “second polarity array” of an inversion driving scheme), wherein pixels of the second polarity array .

Allowable Subject Matter
8.	Claims 1 – 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9.	Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon which is considered pertinent to applicant's disclosure includes: Johnson et al. (U.S. Pub. 2007/0057906), Tsuchihashi (U.S. Pub. 2005/0104834), Zhou et al. (U.S. Pub. 2007/0080927), Zhou 2 et al. (2007/0262949), and Kang et al. (U.S. Pub. 2013/0113770).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626